Citation Nr: 0610641	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  00-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The death certificate shows that the veteran died in June 
1997 and that the immediate cause of death was cardio-
respiratory arrest; lethal cardiac arrhythmia and/or 
myocardial heart attack; severe coronary/cardiomyopathy.

2.  At the time of his death, the veteran was service-
connected for adenocarcinoma of the prostate due to Agent 
Orange.

3.  The veteran's death did not result from any disorder 
incurred in or aggravated by service, to include due to 
service-connected prostate cancer.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2002); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's death certificate showed that the veteran died 
in June 1997 and that the immediate cause of death was 
cardio-respiratory arrest; lethal cardiac arrhythmia and/or 
myocardial heart attack; severe coronary/cardiomyopathy.  The 
appellant contends, in substance, that the veteran's fatal 
heart problems were caused by the notification that he had 
prostate cancer, which was service-connected.  Alternately, 
she suggests that his prostate cancer contributed to his 
death.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse from a service-connected or 
compensable disability under 38 U.S.C.A. § 1310 and 38 C.F.R. 
§ 3.312.  To establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death under 38 C.F.R. § 3.312(a).  For 
a service-connected disability to be the principal cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  

A contributory cause of death is defined as inherently not 
related to the principal cause under 38 C.F.R. § 3.312(c).  
For a service-connected disability to constitute a 
contributory cause, it must be shown that it "contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of 
death."  Id.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 

The Board must also determine whether the veteran had a 
disability incurred in or aggravated by service that was 
either the principal, or primary, cause of death, or that it 
was a contributory cause of death.  In its review of the 
record, the Board must determine whether the evidence 
supports the claim or if it is in relative equipoise, with 
the appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's death certificate showed that the immediate 
cause of death was cardio-respiratory arrest; lethal cardiac 
arrhythmia and/or myocardial heart attack; severe 
coronary/cardiomyopathy.  Private and VA medical records 
reveal that the veteran was diagnosed with prostate cancer in 
March 1996 many years after service.  Following the diagnosis 
he was monitored by his private urologist until the day 
before he died in June 1997 without significant change in his 
treatment plan.

In October 1996 the veteran was brought to a private 
emergency room after developing chest pain.  Cardiopulmonary 
resuscitation was required to revive him.  He was diagnosed 
with acute cardiogenic pulmonary edema, acute respiratory 
failure, and an acute myocardial infarction.  He was also 
diagnosed as a survivor of sudden cardiac death.  Cardiac 
catheterization the following day revealed single vessel 
coronary artery disease with severe left ventricle systolic 
dysfunction.  A pulmonary embolism was assessed following 
further workup, and in November 1996 his treating physician 
wrote a note indicating that he should retire from work, lead 
a life as free from stress as possible, and comply fully with 
medications, diet, and low impact aerobics in order to 
improve his survival prognosis.  

The veteran was received in the emergency room of a private 
medical facility on the date of his death in June 1997 in 
respiratory arrest.  Attempts to revive him were 
unsuccessful.  The final diagnosis, prepared by a physician 
to whom the veteran was well-known, was "1) coronary artery 
disease; 2)  dilated ischemic cardiomyopathy; 3)  'sudden 
cardiac death'; and 4)  D.O.A. [dead on arrival]."  

At the time of his death, the veteran's sole service-
connected disability was adenocarcinoma of the prostate, 
secondary to Agent Orange exposure.  That disability was 
rated noncompensably disabling.  The appellant's claim fails 
because there is no competent evidence of a nexus between the 
service-connected prostate cancer and a principal or 
contributory cause of the veteran's death.  Further, there is 
no competent evidence that the service-connected prostate 
cancer was a contributory cause of the veteran's death.  The 
only competent evidence on this point is the negative medical 
opinion provided in the veteran's final treatment records 
developed on the day of his death and his death certificate.  

These records reveal that the principal causes of death were 
cardiac disabilities, not the veteran's service-connected 
prostate cancer.  None of the cardiac disabilities are shown 
to be linked to service.  With regard to the appellant's 
contentions, there is no competent evidence of a nexus 
between the service-connected prostate cancer and a principal 
or contributory cause of the veteran's death and there is no 
competent evidence that the veteran's service-connected 
prostate cancer was a contributory cause of his death.  The 
Board notes that statements by the appellant to the effect 
that the cardiac problems which led to the veteran's death 
were due to the fact that he was notified that he had 
service-connected prostate cancer or that his prostate cancer 
contributed to his death do not constitute competent medical 
evidence.  As a layperson, lacking in medical training and 
expertise, the appellant is not competent to address issues 
which require expert medical opinions, to include medical 
diagnoses or opinions as to medical etiology.  See generally 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Thus, taking into consideration all the evidence of record, 
the Board does not find that the veteran's cause of death may 
be related to a disability or symptoms that may be associated 
with service.  Based upon a review of the entire record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for the cause of the 
veteran's death.  

Duty to Assist and Duty to Notify

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in May 2002, January 2003, and May 
2005 letters, VA informed the appellant of all four notice 
elements.  She was informed that, if she provided information 
about the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letters also informed her that she 
ultimately is responsible for substantiating her claim even 
though the law requires VA assistance in claim 
substantiation, and that she can submit relevant evidence on 
his own.  The May 2005 letter specifically request the 
appellant to provide any evidence in her possession that 
pertained to her claim.  The statement of the case, 
supplemental statements of the case, and the April 2001 Board 
remand also informed her of the legal requirements for 
entitlement to service connection for the cause of the 
veteran's death.  

Given the foregoing, the appellant has been adequately 
informed of all four elements of a valid notice.  She was 
notified of what the evidence must show to result a grant of 
service connection for the cause of the veteran's death and 
was on notice throughout the appeal through the pertinent 
rating decision, statement of the case, supplemental 
statements of the case, and letters why the claim remained 
denied.  She was told about her and VA's respective claim 
development responsibilities.  

With regard to additional notification requirements with 
regard to any effective date element, since the claim for DIC 
benefits is being denied, no effective date will be assigned, 
so there can be no possibility of any prejudice to the 
claimant.  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Although the notice was provided to 
the appellant after the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  Private medical records were also 
developed pursuant to three Board remands.  The appellant has 
not identified any additional evidence which is pertinent to 
the claims adjudicated in this decision and has not been 
associated with the claims folder.  No VA medical opinion was 
developed as to the claim on appeal because such opinions are 
not necessary in order to make a decision on these claim 
since the evidence of record does not indicate that the 
veteran's death may be related to a service-connected 
disability.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VA law and regulations.


ORDER

A claim for service connection for the cause of the veteran's 
death is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


